NUMBER13-08-00069-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



IN RE: H. E. BUTT GROCERY CO.


On Petition for Writ of Mandamus
and Emergency Motion for Immediate Temporary Relief



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides 

Memorandum Opinion Per Curiam (1)



	Relator, H. E. Butt Grocery Co., filed a petition for writ of mandamus and an
emergency motion for immediate temporary relief in the above cause on February 1, 2008. 
The Court granted the emergency motion and stayed the trial court's order of January 22,
2008 compelling production of the documents and analysis related to cap and tag studies
for H.E.B. Store No. 2 in Brownsville, Texas for years 2002, 2003, and 2004 pending
further order of this Court, or until the case is finally decided.  See Tex. R. App. P. 52.10(b)
("Unless vacated or modified, an order granting temporary relief is effective until the case
is finally decided.").  The Court also requested that the real party in interest, Noelia R.
Cortez, file a response to relator's petition for writ of mandamus on or before February 11,
2008.
	The Court, having examined and fully considered the petition for writ of mandamus, 
the response thereto, and relator's reply, is of the opinion that relator has not shown itself
entitled to the relief sought and the petition for writ of mandamus should be denied.  See
Tex. R. App. P. 52.8.  Accordingly, the stay of the trial court's order of January 22, 2008,
requiring the production of documents, is hereby ordered LIFTED.  The petition for writ of
mandamus is DENIED. 								PER CURIAM

Memorandum Opinion delivered and 
filed this the 5th day of May, 2008.
1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).